This was an action, commenced in the court of a justice of the peace, and tried de novo on appeal to the Superior Court of Durham County. In the latter court the parties waived a jury trial and submitted the case to his Honor for determination on an agreed statement of facts, the material parts of which were as follows:
On 16 August, 1917, Rebecca Goodloe had Eugene Weaver to deposit to her credit in the Fidelity Bank the sum of $143. No part of said sum was ever drawn out by the plaintiff, and she at no time gave authority to any one to withdraw the same.
When Eugene Weaver deposited said money in the bank he had an agreement with the teller that he might check the deposit out by signing the checks: "Rebba Goodloe, per Eugene Weaver." The passbook was made out in the name of Rebecca Goodloe, and the account stood in her name on the books of the bank.
Eugene Weaver was permitted by the defendant to draw out said account, and he had the passbook in his possession at the time of his death in 1921. The defendant permitted this to be done without authority from the plaintiff and without her knowledge or consent.
The defendant bank had no direct dealings or communication with Rebecca Goodloe at any time prior to the death of Eugene Weaver; and the defendant was never notified by her not to pay said money to Weaver.
Upon these, the facts chiefly relevant, we think his Honor should have rendered judgment in favor of the plaintiff. The actual or implied authority of Weaver to withdrawn said deposit (Health v. Trust Co.,)69 N.E. 215) is specifically negative by the facts agreed; hence, we are driven to the conclusion that the defendant has paid out the plaintiff's money wrongfully and without authority. 2 C.J. 664; 7 C.J. 641; 3 R.C.L. 546.
"A bank receives the depositor's funds upon the implied condition of disbursing them according to his order, and upon an accounting is liable for all such sums deposited, as it has paid away without receiving valid directions therefor." Crawford v. Bank, 100 N.Y. 50. Again in Hall *Page 339 v. Fuller, 5 B.  C. 750, Bailey, J., speaking for the Court, said: "If the banker unfortunately pay money belonging to the customer upon an order not genuine he must suffer, and to justify the payment he must show that the order was genuine, not in the signature only, but in every respect."
Applying these principles to the facts in hand, we think the plaintiff is entitled to recover. This will be certified to the      (317) Superior Court, to the end that judgment may be entered for the plaintiff on the agreed statement of facts.
Reversed.
Cited: Bank v. Bank, 197 N.C. 533.